Third District Court of Appeal
                               State of Florida

                        Opinion filed March 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2298
                       Lower Tribunal No. 17-19295
                          ________________


                               Hilda Inclan,
                                  Appellant,

                                       vs.

                    Wells Fargo Bank, N.A., etc.,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Jennifer D.
Bailey, Judge.

     Hilda Inclan, in proper person.

      Greenberg Traurig, P.A., Kimberly S. Mello, and Linda M. Reck
(Orlando), for appellee.


Before FERNANDEZ, HENDON, and GORDO, JJ.

     PER CURIAM.

     Affirmed.